Citation Nr: 0325479	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a shell fragment wound to the left hand.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for a urinary tract 
disability.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from August 1970 to August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of Columbia, 
South Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and residuals of a shell fragment wound to the left 
hand, rated the disabilities as 10 percent and noncompensably 
disabling, respectfully, effective from August 16, 2001, and 
denied claims of service connection for prostate cancer and a 
urinary tract disability.  In August 2002, the RO re-rated 
the veteran's PTSD as 50 percent disabling, effective from 
August 16, 2001.

The issues of service connection for prostate cancer and a 
urinary tract disability as well as a higher initial 
evaluation for PTSD will be addressed in the remand that 
follows this decision.


FINDINGS OF FACT

1.  The veteran's residuals of a left hand shell fragment 
wound are manifested by scars, which are not poorly nourished 
with repeated ulceration, unstable, painful, tender, deep, 
which do not cause limitation of motion of either the left 
hand or wrist, and which do not cause limitation of motion in 
an area exceeding 39 square centimeters (cm) and/or cover an 
area or areas of 929 square cm or greater. 

2.  The veteran's residuals of a shell fragment wound to the 
left hand result in additional disability to the distal 
radial sensory branch with decrease left hand strength and 
decreased sensation in three fingers of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of a left hand shell fragment wound on the 
basis of scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West. 
2002); 38 C.F.R. § 4.118 (Diagnostic Code 7804) (2002); 38 
C.F.R. § 4.118 (Diagnostic Code 7804) (2003).

2.  The criteria for a separate initial disability rating 20 
percent radial nerve damage, as a residual of a left hand 
shell fragment wounds, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code 8514, 8614, 8714 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that through the issuance of the January 
2002 appealed rating decision, September 2001 and April 2002 
letters, a June 2002 statement of the case, and June 2002 and 
February 2003 supplemental statements of the case, the 
veteran was provided notice of the information and evidence 
necessary to substantiate his claim in accordance with the 
governing VA law and regulations, including the VCAA and the 
new and old Diagnostic Code for rating scars.  By way of 
these same documents, the veteran was specifically informed 
of the cumulative evidence already having been previously 
provided to the VA, or obtained by VA on the veteran's 
behalf, informed as to what evidence VA was seeking to obtain 
on his behalf, and, in effect, notified of the evidence that 
VA would obtain and the evidence that the veteran was 
expected to provide in support of the claim.  While the 
veteran was not specifically notified of what portion of the 
evidence that he would be responsible for submitting, it is 
apparent from the aforementioned documents that VA identified 
to the veteran the information and evidence necessary to 
support his claim, and then offered to assist him by assuming 
responsibility for obtaining such relevant evidence on the 
veteran's behalf.  In this context, the information and 
evidence that have been associated with the claims' file 
consist of the veteran's post-service VA treatment records, 
reports of VA examinations provided to the veteran in 
connection with the current claim in September 2001 and 
February 2003, and statements from the veteran in support of 
his claim.  There is no evidence identified by the veteran 
that has not been accounted for.  

Thus, the Board finds that the VCAA with respect to the 
requirements to notify the veteran of the evidence needed to 
substantiate his claim as well as the party responsible for 
obtaining such relevant evidence are satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
under these circumstances, VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Merits of the Appeal

As to the reasons for the appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his service connected shell 
fragment wound to the left hand, including deceased grip 
strength, decreased sensation on the fingers of the left 
hand, and left hand pain, that in turn, warrants a higher 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The Facts

The record on appeal contains VA treatment records dated from 
March 2001 to July 2002.  These records are negative for 
complaints, diagnoses, or treatment for left hand scars.

The veteran appeared for a VA muscle examination in September 
2001.  At that time, the veteran reported that he had 
scarring along the lateral side of his wrist along decreased 
sensation in three fingers.

On examination, the veteran had a 2 cm by 1 cm scar on the 
radial aspect just proximal to the wrist as well as a second 
4-cm scar along the direct radial side of his wrist.  The 
scars were non-tender to palpation.  He had normal sensation 
in the area of the scars.  However, he had decreased 
sensation in the radial three fingers of the left hand.  He 
also had a positive Phalen's and Tinel's tests on the left 
hand.  The diagnoses included residual scars from shrapnel 
injury as described above. 

Thereafter, the veteran appeared for a VA scar examination in 
February 2003.  At that time, the veteran complained of left 
hand pain and weakened grip strength.

On examination, it was noted that the veteran was right hand 
dominant.  Next, it was noted that the left hand grip 
strength was 4/5.  As to the first scar, it was 1.5 cm by 2 
cm hyperpigmented area on the dorsal ulnar wrist with no 
fascial defect, no subcutaneous defect or erythema, and no 
hypertrophy.  As to the second scar, it was a 1 cm by 1 cm 
hyperpigmented area with no fascial defect, no soft tissue 
defect, no erythema, and no hypertrophy.  The scars were not 
tender to palpation.  There did not appear to be any 
subcutaneous or deep retained foreign body.  X-rays of the 
left wrist were normal.  X-rays of the left forearm showed 
ossicle projecting at the level of the medial epichondyle 
that would be compatible with chronic calcific tendonitis of 
the common flexor tendon. 

Lastly, the examiner reported as follows; "[p]atient with 
shrapnel injury to his volar forearm.  The patient states his 
main problem is weakness.  He does demonstrate some weakness 
in grip strength however, there does not appear to be 
significant difficulties from his scars."

The Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2002).  Additionally, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Historically, the RO granted service connection for residuals 
of a shell fragment wound to the left hand and rated it as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(a painful scar).  See RO decisions dated in January 2002.  
The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating the skin.  See 67 Fed. Reg. 49,590 
(2002).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent expressed intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board notes 
that the veteran was provided with notice of the change in 
the rating criteria in the February 2003 supplemental 
statement of the case and was given the opportunity to 
provide additional evidence or argument on the issue on 
appeal.  Accordingly, there is no prejudice to the veteran in 
the Board's adjudication of the claim under both sets of 
rating criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under the rating criteria in effect prior to August 2002, 
Diagnostic Codes 7803 provides that scars, superficial, 
poorly nourished, with repeated ulceration, warranted a 10 
percent disability rating.  38 C.F.R. § 4.118 (2002).  Under 
Diagnostic Code 7804, scars, superficial, tender, and painful 
on objective demonstration warranted a 10 percent disability 
rating.  Id.  And, under Diagnostic Code 7805, other scars 
were to be rated on the limitation of the part affected.  Id.

Under rating criteria in effect from August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) warrant a 10 percent disability rating. A 20 
percent rating is warranted for area or areas exceeding 12 
square inches (77 square centimeters), a 30 percent rating is 
warranted for an area or areas exceeding 72 square inches 
(465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118 (2003).  Scars 
that are in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id.  A deep scar is one 
associated with underlying soft tissue damage.  Id.

Under the new rating criteria, Diagnostic Code 7802 provides 
that scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  Id.  Scars in widely separated areas, as on two or 
more extremities, or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id.  A superficial scar 
is not one associated with underlying soft tissue damage.  
Id.

Under the revised rating criteria, Diagnostic Code 7803 
provides that superficial, unstable scars, warrant a 10 
percent evaluation.  Id.  An unstable scar is defined as one 
where, for any reason, there is frequent loss of skin over 
the scar.  Id.  A superficial scar is not one associated with 
underlying soft tissue damage.  Id.

Under the revised criteria, Diagnostic Code 7804 provides 
that superficial scars, painful on examination, warrant a 10 
percent disability rating.  Id.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805 as 
other scars are to be rated on the limitation of the affected 
part.  Id.

In the veteran's case, a compensable rating for shell 
fragment wound scars of the left hand is not warranted under 
either the old or the new rating criteria.  First, a 
compensable rating is not warranted under the old criteria.  
While the veteran underwent two VA examinations for the 
purpose of ascertaining the adverse symptomatology caused by 
the shell fragment wounds to the left hand, the only adverse 
symptomatology attributable by either examiners' to the scars 
were that they were hyperpigmented.  Specifically, the 
September 2001 VA examiner reported that the scars were non-
tender to palpation and the veteran had normal sensation in 
the area of the scars.  Similarly, the February 2003 VA 
examiner reported that the scars were non-tender to palpation 
and there were no fascial defect, soft tissue defect, 
erythema, or hypertrophy.  Accordingly, because the scars 
were not shown to be poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
cause lose of use of the wrist or hand a compensable rating 
is not warranted under former Diagnostic Codes 7803, 7804, or 
7805.  38 C.F.R. § 4.118 (2002).

Similarly, a compensable rating for residuals of shell 
fragment wound scars of the left hand is not warranted under 
the new criteria.  A compensable rating is not warranted 
under the revised criteria for Diagnostic Code 7801 because 
there is no indication that the veteran's left hand scar is 
deep or causes limited motion in an area exceeding 39 square 
centimeters.  A compensable rating is not warranted under the 
new criteria for Diagnostic Code 7802 because there is no 
indication that the veteran's scar covers an area or areas of 
929 square centimeters or greater.  The veteran is not 
entitled to a compensable rating for his left hand scar under 
the revised criteria for Diagnostic Codes 7803 and 7804, as 
there is no indication that the left hand scar is unstable or 
painful on examination.  Furthermore, as indicated above, 
there is no medical evidence of record that the veteran's 
shell fragment wound scars have produced functional 
impairment of his left wrist or hand.  As such, a compensable 
rating under the new criteria for Diagnostic Code 7805 is not 
warranted.  38 C.F.R. § 4.118 (Diagnostic Codes 7801, 7802, 
7803, 7804, 7805) (2003).

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases were the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.

The Board also notes that the Court has held that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 2, 538 (1993).  And, the ultimate decision 
as to which Diagnostic Code to rate a veteran's service 
connected disability rests with the Board.  See Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).  Therefore, the Board 
will next consider whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In this regard, the Board notes that residuals of shell 
fragment wounds may be entitled to separate ratings under 38 
C.F.R. § 4.73 on account of muscle damage and under 38 C.F.R. 
§ 4.124a on account of neurologic impairment.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  While nothing in the 
record indicates that the veteran meets the criteria for a 
separate compensable rating under 38 C.F.R. § 4.73 on account 
of muscle damage, a review of the record on appeal shows that 
the veteran's adverse symptomatology, as seen at VA 
examinations, included adverse neurological symptomatology, 
such as decreased grip strength and decreased sensation in 
three fingers.  See VA examinations dated in September 2001 
and February 2003.  Therefore, the Board will look to see if 
the veteran is entitled to a separate evaluation for his 
service connected residuals of a shell fragment wound to the 
left hand under the rating criteria used to rate neurological 
disabilities.  See 38 C.F.R. §§ 4.7, 4.21; Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992); Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Board notes that a review of the medical evidence reveals 
that the veteran is right-handed.  See VA examination dated 
in February 2003.  Under the laws administered by VA, a 
distinction is made between major and minor extremities for 
rating purposes.  Only one hand is to be considered major.  
38 C.F.R. § 4.69 (2002).  Thus, all discussion of the 
veteran's left hand will note this difference in rating the 
major and minor upper extremity.

Next, the Board notes that controlling regulations provides 
that "[n]euritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2002).  In addition, "[n]euralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124. 

Under Diagnostic Codes 8614 and 8714, neuritis and neuralgia 
of the left hand are rated based on the criteria found for 
rating paralysis of the radial nerve found at Diagnostic 
Code 8514.  38 C.F.R. § 4.124a.  

In this regard, Diagnostic Code 8514 provides that complete 
paralysis of the radial nerve manifested by drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; or being unable to extend the hand at wrist, 
extend the proximal phalanges of fingers, extend the thumb, 
or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps warrants a 70 percent rating in the 
major hand and 60 percent in the minor hand.  Id.  Severe 
incomplete paralysis of the radial nerve warrants a 50 
percent rating in the major hand and 40 percent in the minor 
hand, moderate incomplete paralysis of the radial nerve 
warrants a 30 percent rating in the major hand and 20 percent 
in the minor hand, and mild incomplete paralysis of the 
radial nerve warrants a 20 percent rating in the major hand 
and 20 percent in the minor hand if mild.  Id.

With the above criteria in mind, the Board notes that the VA 
examinations of the veteran show his complaints of lose of 
sensation in three fingers of the left hand as well as 
weakened grip strength in the left hand.  In addition, 
adverse symptomatology seen on examination included lose of 
sensation in three fingers of the left hand as well as 
weakened grip strength.  (See VA examinations dated in 
September 2001 and February 2003).  A VA examiner also noted 
the left hand being positive Phalen's and Tinel's tests.  Id.

The Board finds that with resolution of reasonable doubt in 
the veteran's favor, the above adverse neurological 
symptomatology entitles the veteran to a compensable rating.  
See 38 C.F.R. § 4.3 (2002).  Therefore, because the minimum 
compensable rating assignable for a radial nerve injury is 20 
percent for mild incomplete paralysis of the radial nerve, 
the Board finds that a separate 20 percent rating is 
assignable for the adverse neurological symptomatology caused 
by the veteran's service connected left hand shell fragment 
wound under Diagnostic Code 8514.  See 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.123 4.124, 4.124a (2002).  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

In reaching the above conclusions, the Board has also 
considered the veteran's arguments as set forth in written 
statements to the RO.  The Board finds that, while a lay 
witness can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
the current severity of his service-connected left hand 
disability is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran has not been shown to possess, 
may provide evidence regarding medical knowledge.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, as already noted, to the 
extent his complaints have been supported by findings of 
underlying pathology or by objective confirmation on clinical 
evaluation a separate disability evaluation has been granted.  
Esteban, supra.  Consequently, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for left hand shell fragment wound 
scars, but is in favor of the assignment of a separate a 20 
percent evaluation for radial nerve damage as a residual of 
the service-connected left hand shell fragment wounds under 
38 C.F.R. § 4.124a, Diagnostic Code 8514.

In reaching the determinations in this case, the Board 
recognizes that the RO has not addressed the question of 
whether a separate disability evaluation is warranted for 
radial nerve damage under Diagnostic Codes 8514, 8614, and 
8714.  Thus, the Board must consider whether the veteran has 
been given full notice and an opportunity to be heard, and if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. at 393.  As the evidence 
presented adequately spoke to the diagnostic criteria of 
8514, 8714, and 8714, and the Board's decision to assign a 
separate 20 percent evaluation for radial nerve damage in 
addition to the non compensable evaluation already in effect 
for the scars, as a residual of the left hand shell fragment 
wounds, results in a favorable outcome of the veteran's 
claim, the Board concludes that the veteran has not been 
prejudiced by its action.  Id.


ORDER

An initial compensable disability rating residuals of a left 
had shell fragment wound based on scars is denied.

Subject to the laws and regulations governing the award of 
monetary benefits, a separate 20 percent initial disability 
rating for radial nerve damage, as a residual of left hand 
shell fragment wounds, is granted. 


REMAND

As indicated above, during the pendency of the appeal, the 
VCAA was enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In addition, the VCAA also require that VA make reasonable 
efforts to obtain and associate with the record relevant 
records the veteran adequately identifies and provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b) and (d) (West 2002). 

As to the veteran's claims of service connection for prostate 
cancer and a urinary tract disability, the veteran's DD 214 
showed he served in the Republic of Vietnam, service medical 
records show the veteran's complaints of painful urination 
both secondary, and not secondary to, gonorrhea (see service 
medical records dated in November 1967 and February 1971), 
and post-service VA treatment records show the veteran's 
complaints and/or treatment for painful, frequent, and bloody 
urination diagnosed as hematuria as well as an elevated PSA 
and an enlarged prostate (see VA treatment records dated in 
March 2001, April 2001, May 2001, July 2001, October 2001, 
April 2002, May 2002, June 2002, and July 2002).  The post-
service VA treatment records also noted, on occasion, the 
veteran had a "history" of prostate cancer prostate (see VA 
treatment records dated in April 2002).  

However, despite the veteran having been afforded a VA 
genitourinary examination in September 2001, the record on 
appeal does not contain either a current diagnosis of 
prostate cancer or a medical opinion as to the origins or 
etiology of the veteran's current prostate and urinary tract 
disorders.  Furthermore, a review of the record on appeal 
shows that the VA genitourinary examination took place 
without the examiner having had an opportunity to review the 
record on appeal.  Therefore, a remand is required to obtain 
a new VA examination to obtain medical opinion evidence as to 
the diagnoses for the veteran's current prostate and urinary 
tract disabilities and the origins or etiology of those 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002).

As to the veteran's claim for a higher evaluation for his 
PTSD, the Board notes that a review of the record on appeal 
shows that the veteran's disability, since the time of his 
September 2001 VA examination, has become significantly 
worse.  

Specifically, the September 2001 VA examiner observed that 
the veteran had a problem with mild distress, below average 
grooming, a sad facial expression, flattened affect, and a 
somewhat slowed thought process.  It was also opined that his 
PTSD was only "mild" in severity and his Global Assessment 
of Functioning (GAF) score was 66 (Under the AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th 
ed. 1994) (DSM IV), a GAF score between 61 to 70 suggests 
that the veteran's psychiatric disability is manifested by 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) Or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.").

On the other hand, subsequent VA treatment records show the 
veteran having problems with depression, homicidal and 
suicidal ideation, audio hallucinations, flashbacks, 
sleeping, nightmares, and anxiety.  These more 
contemporaneous records also show that the veteran, for the 
first time, undergoing a number VA psychiatric 
hospitalizations (see VA treatment records dated in June and 
July 2002).  In addition, his GAF score during this time was 
reported to be as low as 30 (see VA treatment records dated 
in June 2002 (GAF scores of 35 and 55) and July 2002 (GAF 
scores of 30 and 65) (Under DSM IV, a GAF score between 21 
and 30 suggests that the veteran's psychiatric disability is 
manifested by "[b]ehavior [that] is considerably influenced 
by delusions or hallucinations or serious impairment in 
communications or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends)").  

Therefore, in order to obtain medical opinion evidence as to 
the current severity of the veteran's PTSD, this issue is 
remand to obtain a new psychiatric examination.

Lastly, the Board notes that, while a review of the record on 
appeal shows that the veteran is in receipt of Social 
Security Administration (SSA) benefits, no attempt has yet 
been made by the RO to associate these records with the 
veteran's claims' file.  Therefore, on remand, the RO needs 
to obtain theses records.  38 U.S.C.A. § 5103A(b) (West 
2002). 

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him for prostate cancer and urinary tract 
problems since his separation from 
military service in August 1972 as well 
as his PTSD since August 2001.  The 
request should include a specific request 
as to the name of all doctors that 
diagnosed him with prostate cancer and 
the dates these diagnoses were given.  
Obtain all records identified by the 
veteran.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims' 
file, and the veteran should be informed 
in writing.

3.  The RO is asked to obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a genitourinary examination.  
The examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a review of 
the claims' folder and after examining 
the veteran, the examiner is asked to 
answer the following questions:

a.  As to the prostate:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service, such as the 
veteran's presumed exposure to 
herbicide agents because of his 
service in the Republic of Vietnam?
iv.  If the veteran's disorders 
include cancer, the examiner should 
state so.

b.  As to the urinary tract:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service, such as the 
painful urination and urethrits seen 
in November 1967 and February 1971 
or veteran's presumed exposure to 
herbicide agents because of his 
service in the Republic of Vietnam?

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely to PTSD 
symptomatology.  The examiner should 
access the extent of the veteran's 
occupational and social impairment due 
solely to PTSD symptomatology.  Based on 
the results of the examination and a 
review of the claims file, to include the 
September 2001 VA psychiatric examination 
report, the examiner is asked to address 
the following questions:

(i).  Did the veteran develop 
occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
(more than once a week); difficulty 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment, impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

(ii).  Did the veteran develop 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family 
relationships, judgment, thinking, 
or mood due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or work-like setting); or 
inability to establish and maintain 
effective relationships? 

(iii).  Did the veteran develop 
total occupational and social 
impairment due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name?

The rationale for any opinion 
expressed should be included in the 
examination report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims of entitlement to service 
connection for prostate cancer and a 
urinary tract disability; and entitlement 
to an initial disability rating in excess 
of 50 percent for PTSD.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



